MEMORANDUM
LEVET, District Judge.
Defendant Local 627 above mentioned moves for reargument of a decision by this court dated and filed April 5, 1968, and for a judgment dismissing the complaint against said defendant.
This defendant bases the motion upon a decision of the United States Supreme Court in American Federation of Musicians of United States and Canada et al. v. Carroll et al., 391 U.S. 99, 88 S.Ct. 1562, 20 L.Ed.2d 460, filed May 20, 1968.
Defendant Local 627 points out that the Supreme Court in the decision just mentioned affirmed this district court in the dismissal of a treble damage private antitrust suit against a union, American Federation of Musicians. Local 627 contends that this court should have dismissed this suit against Local 627, an action involving not music or musicians but frankfurters, on the rationale of the Carroll decision.
The mere fact that in one case I decided the issues in favor of a union and in another ease decided the issues against another union is of no relevance. In the Musicians case I found a legitimate labor object in the challenged labor agreements and the United States Supreme Court recognized this, 88 S.Ct. p. 1567, supra, while in the present case, 282 F.Supp. 819, 825, this court found that “The proof is clear that there was no legitimate labor objective served through membership of the distributors in Local 627.” (Finding 51)
The facts of this case are neither similar nor equivalent to those in the Musicians cases. I have reviewed the objections to specific findings and I conclude that none of these objections has merit.
Motion to reargue granted; and after such argument, the motion is in all respects denied.
So ordered.